Exhibit 10.4
Voting Agreement
This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of August ___, 2008, by and among JDA Software Group, Inc., a Delaware
corporation (“Parent”), i2 Technologies, Inc., a Delaware corporation (the
“Company”) (only with respect to Section 2(b) hereof), and the undersigned
stockholder (“Stockholder”) of the Company.
Recitals
A. Concurrently with the execution and delivery hereof, Parent, Igloo
Acquisition Corporation, a Delaware corporation and an indirect wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger of even date herewith (as it may be amended or
supplemented from time to time pursuant to the terms thereof, the “Merger
Agreement”), which provides for the merger (the “Merger”) of Merger Sub with and
into the Company in accordance with its terms ( the Merger, Merger Agreement and
the transactions contemplated thereby referred to collectively as the “Proposed
Transaction”).
B. Stockholder has sole voting power over such number of shares of each class of
capital stock of the Company beneficially owned (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by
Stockholder as is indicated on the signature page of this Agreement.
C. In consideration of the execution and delivery of the Merger Agreement by
Parent and Merger Sub, Stockholder desires to agree to vote the Shares (as
defined herein) over which Stockholder has sole voting power so as to facilitate
the consummation of the Merger.
          Now, Therefore, intending to be legally bound, the parties hereto
hereby agree as follows:
     1. Certain Definitions.
               (a) Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement. For all purposes of
and under this Agreement, the following terms shall have the following
respective meanings:
          “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any: (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement; or
(b) right under any Contract with any Governmental Authority).
          “Constructive Sale” means with respect to any security, a short sale
with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative transaction that has the effect of either directly
or indirectly materially reducing the economic benefits or risks of ownership.
          “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority (or under
the authority of The NASDAQ Stock Market).

 



--------------------------------------------------------------------------------



 



               “Shares” means (i) all outstanding shares of capital stock of the
Company owned, beneficially or of record, by Stockholder as of the date hereof,
and (ii) all additional outstanding shares of capital stock of the Company
acquired by Stockholder, beneficially or of record, during the period commencing
with the execution and delivery of this Agreement and expiring on the Expiration
Date (as such term is defined in Section 7 below), in the case of each of
clauses (i) and (ii) as to which (and only as to which) Stockholder has sole
voting power; but in each case excluding shares of capital stock of the Company
that, by virtue of Stockholder’s ownership of options or other convertible
securities, are deemed to be beneficially owned by Stockholder pursuant to
Rules 13d-3(d)(1)(i)(A) or (B) prior to the time at which Stockholder exercises
such options or other convertible securities and receives the underlying capital
stock of the Company.
               “Transfer” means, with respect to any security, the direct or
indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation, or
the gift, placement in trust, or the Constructive Sale or other disposition of
such security (excluding transfers: (i) by testamentary or intestate succession,
(ii) otherwise by operation of law, or (iii) under any written trading plan
adopted prior to the date of this Agreement under Rule 10b5-1 of the Exchange
Act) or any right, title or interest therein (including, but not limited to, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise), or the record or beneficial
ownership thereof, and each agreement, arrangement or understanding, whether or
not in writing, to effect any of the foregoing.
     2. Transfer and Voting Restrictions.
               (a) At all times during the period commencing with the execution
and delivery of this Agreement and expiring on the Expiration Date, Stockholder
shall not, except in connection with the Merger, Transfer any of the Shares, or
enter into an agreement, commitment or other arrangement with respect thereto.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, Stockholder may Transfer any or all of the Shares (i) by will, or by
operation of law, in which case this Agreement shall bind the transferee, or
(ii) in connection with estate and charitable planning purposes, including
Transfers to relatives, trusts and charitable organizations, so long as the
transferee, prior to such Transfer executes a counterpart of this Agreement
(with such modifications as Parent may reasonably request solely to reflect such
transfer).
               (b) Stockholder understands and agrees that if Stockholder
attempts to Transfer, vote or provide any other person with the authority to
vote any of the Shares other than in compliance with this Agreement, the Company
shall not, and Stockholder hereby unconditionally and irrevocably instructs the
Company to not, (i) permit any such Transfer on its books and records,
(ii) issue a new certificate representing any of the Shares or (iii) record such
vote, in each case, unless and until Stockholder shall have complied with the
terms of this Agreement. Each stock certificate evidencing Shares that is issued
in the name of Stockholder on or after the date of this Agreement shall bear a
legend indicating that such Shares are subject to the terms of this Agreement
and any transferee of the Shares evidenced by the stock certificate takes the
Shares subject to the terms of this Agreement.
               (c) Except as otherwise permitted by this Agreement or by order
of a court of competent jurisdiction, each Stockholder will not commit any act
that could restrict or affect such Stockholder’s legal power, authority and
right to vote all of the Shares then owned of record or beneficially by
Stockholder or otherwise prevent or disable Stockholder from performing any of
his obligations under this Agreement. Without limiting the generality of the
foregoing, except for this Agreement and as otherwise permitted by this
Agreement, each Stockholder will not enter into any voting agreement with any
Person with respect to any of the Shares, grant any Person any proxy (revocable
or

2



--------------------------------------------------------------------------------



 



irrevocable) or power of attorney with respect to any of the Shares, deposit any
of the Shares in a voting trust or otherwise enter into any agreement or
arrangement with any Person limiting or affecting Stockholder’s legal power,
authority or right to vote the Shares in favor of the approval of the Proposed
Transaction.
     3. Agreement to Vote Shares.
               (a) Prior to the Expiration Date, at every meeting of the
stockholders of the Company called, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company, Stockholder (in Stockholder’s capacity as such) shall appear at
the meeting or otherwise cause the Shares to be present thereat for purposes of
establishing a quorum and, to the extent not voted by the Persons appointed as
proxies pursuant to this Agreement, vote (i) in favor of approval of the
Proposed Transaction, (ii) against the approval or adoption of any proposal made
in opposition to, or in competition with, the Proposed Transaction, and
(iii) against any of the following (to the extent unrelated to the Proposed
Transaction): (A) any merger, consolidation or business combination involving
the Company or any of its subsidiaries other than the Proposed Transaction;
(B) any sale, lease or transfer of all or substantially all of the assets of the
Company or any of its subsidiaries; (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
subsidiaries; or (D) any other action that is intended, or could reasonably be
expected, to otherwise impede, interfere with, delay, postpone, discourage or
adversely affect the consummation of the Proposed Transaction.
               (b) If Stockholder is the beneficial owner, but not the record
holder, of the Shares, Stockholder agrees to take all actions necessary to cause
the record holder and any nominees to vote all of the Shares in accordance with
Section 3(a).
     4. Grant of Irrevocable Proxy.
               (a) Stockholder hereby irrevocably (to the fullest extent
permitted by law) grants to, and appoints, Parent and each of its executive
officers and any of them, in their capacities as officers of Parent (the
“Grantees”), as Stockholder’s proxy and attorney-in-fact (with full power of
substitution and re-substitution), for and in the name, place and stead of
Stockholder, to vote the Shares, to instruct nominees or record holders to vote
the Shares, or grant a consent or approval or dissent or disapproval in respect
of such Shares in accordance with Section 3 hereof and, in the discretion of the
Grantees, with respect to any proposed adjournments or postponements of any
meeting of stockholders of the Company at which any of the matters described in
Section 3 hereof is to be considered.
               (b) Stockholder represents that any proxies heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.
               (c) Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 4(c), the proxy granted by Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.

3



--------------------------------------------------------------------------------



 



               (d) The Grantees may not exercise this irrevocable proxy on any
other matter except as provided above. Stockholder shall retain at all times the
right to vote the Shares in Stockholder’s sole discretion and without any other
limitation on all matters other than those set forth in Section 3 that are at
any time or from time to time presented for consideration to the Company’s
stockholders generally.
               (e) Parent may terminate this proxy with respect to Stockholder
at any time at its sole election by written notice provided to Stockholder.
     5. Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of the Company. Stockholder signs
solely in Stockholder’s capacity as a record holder and beneficial owner, as
applicable, of Shares, and nothing in this Agreement shall (or shall require any
Stockholder to attempt to) limit or restrict any Stockholder who is a director
or officer of the Company from acting in such capacity (it being understood that
this Agreement shall apply to Stockholder solely in Stockholder’s capacity as a
holder of the Shares).
     6. Representations and Warranties of Stockholder.
               (a) Stockholder hereby represents and warrants to Parent as
follows: (i) Stockholder is the beneficial or record owner of the shares of
capital stock of the Company indicated on the signature page of this Agreement
free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects or encumbrances, in each
case that would impair or adversely affect Stockholder’s ability to perform its
obligations under this Agreement, other than those encumbrances which are in
favor of the Company (provided Parent shall have been provided with copies of
the relevant documentation related thereto) ; (ii) Stockholder does not
beneficially own any securities of the Company other than the shares of capital
stock and rights to purchase shares of capital stock of the Company set forth on
the signature page of this Agreement; (iii) Stockholder has full power and
authority to make, enter into and carry out the terms of this Agreement and to
grant the irrevocable proxy as set forth in Section 4; and (iv) this Agreement
has been duly and validly executed and delivered by Stockholder and constitutes
a valid and binding agreement of Stockholder enforceable against Stockholder in
accordance with its terms, subject to the effect of (x) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to rights of creditors generally and (y) rules of law and equity
governing specific performance, injunctive relief and other equitable remedies.
Stockholder agrees to notify Parent promptly of any additional shares of capital
stock of the Company of which Stockholder becomes the beneficial owner after the
date of this Agreement.
               (b) As of the date hereof and for so long as this Agreement
remains in effect (including as of the date of the Company Stockholders’
Meeting, which, for purposes of this Agreement, includes any adjournment or
postponement thereof), except for this Agreement or as otherwise permitted by
this Agreement, Stockholder has full legal power, authority and right to vote
all of the Shares then owned of record or beneficially by Stockholder, in favor
of the approval and authorization of the Proposed Transaction without the
consent or approval of, or any other action on the part of, any other Person
(including, without limitation, any governmental entity). Without limiting the
generality of the foregoing, Stockholder has not entered into any voting
agreement (other than this Agreement) with any Person with respect to any of the
Shares, granted any Person any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposited any of the Shares in a
voting trust or entered into any arrangement or agreement with any Person
limiting or affecting Stockholder’s legal power, authority or right to vote the
Shares on any matter.
               (c) The execution and delivery of this Agreement and the
performance by Stockholder of Stockholder’s agreements and obligations hereunder
will not result in any breach or violation of or be in conflict with or
constitute a default under any term of any agreement, judgment,

4



--------------------------------------------------------------------------------



 



injunction, order, decree, law, regulation or arrangement to which Stockholder
is a party or by which Stockholder (or any of Stockholder’s assets) is bound,
except for any such breach, violation, conflict or default which, individually
or in the aggregate, would not impair or adversely affect Stockholder’s ability
to perform Stockholder’s obligations under this Agreement or render inaccurate
any of the representations made by Stockholder herein.
               (d) Stockholder understands and acknowledges that Parent, Merger
Sub and the Company are entering into the Merger Agreement in reliance upon
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of Stockholder contained herein.
     7. Termination. This Agreement shall terminate (a) upon the earlier of
(i) the Effective Time and (ii) the termination of the Merger Agreement, or
(b) at any time upon notice by Parent to Stockholder (such date under (a) or
(b) hereof constituting the “Expiration Date”). No party hereto shall be
relieved from any liability for breach of this Agreement by reason of any
termination of this Agreement.
     8. Confidentiality. Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that Parent and the
Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii) of
Regulation FD, Stockholder hereby agrees not to disclose or discuss such matters
with anyone not a party to this Agreement (other than its counsel and advisors,
if any) without the prior written consent of Parent and the Company, except for
disclosures Stockholder’s counsel advises are necessary to fulfill any Legal
Requirement, in which case Stockholder shall give notice of such disclosure to
Parent and the Company as promptly as practicable so as to enable Parent and the
Company to seek a protective order from a court of competent jurisdiction with
respect thereto. Stockholder’s obligations pursuant to this Section 8 shall
terminate at the time of the first public announcement by Parent or the Company
of the existence of this Agreement.
     9. Miscellaneous Provisions.
               (a) Amendments, Modifications and Waivers. No amendment,
modification or waiver in respect of this Agreement shall be effective against
any party unless it shall be in writing and signed by Parent, the Company and
Stockholder.
               (b) Entire Agreement. This Agreement constitutes the entire
agreement among the parties to this Agreement and supersedes all other prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter hereof and thereof.
               (c) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.
               (d) Consent to Jurisdiction; Venue. In any action or proceeding
between any of the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware, and
(ii) agrees that all claims in respect of such action or proceeding may be heard
and determined exclusively in the state courts of the State of Delaware.
               (e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY

5



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
               (f) Assignment and Successors. This Agreement shall be binding
upon, and shall be enforceable by and inure solely to the benefit of, the
parties hereto and their respective successors and assigns, including, without
limitation, Stockholder’s estate and heirs upon the death of Stockholder;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations of the parties hereto may be assigned by any of the parties
hereto without prior written consent of the other parties hereto except that
Parent, without obtaining the consent of any other party hereto, shall be
entitled to assign this Agreement or all or any of its rights or obligations
hereunder to any one or more of its Affiliates. No assignment by Parent under
this Section 9(f) shall relieve Parent of its obligations under this Agreement.
Any attempted assignment of this Agreement in violation of the foregoing shall
be void and of no effect.
               (g) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
               (h) Cooperation. Stockholder agrees to cooperate fully with
Parent and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by Parent to evidence or reflect the transactions contemplated by this
Agreement and to carry out the intent and purpose of this Agreement. Stockholder
hereby agrees that Parent and the Company may publish and disclose in the Proxy
Statement (including all documents and schedules filed with the SEC),
Stockholder’s identity and ownership of Shares and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement and may
further file this Agreement as an exhibit in any filing made by Parent or the
Company with the SEC relating to the Proposed Transaction.
               (i) Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
               (j) Specific Performance; Injunctive Relief. The parties hereto
acknowledge that Parent and the Company will be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by Stockholder could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which Parent or the Company may be
entitled, at law or in equity, it shall be entitled to seek to enforce any
provision of this Agreement by a decree of specific performance and temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Agreement, without posting any bond or
other undertaking.
               (k) Notices. All notices, Consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (i) delivered to the appropriate address
by hand or overnight courier service (cost prepaid); or (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment confirmed with a
copy delivered as provided in clause (i), in each case to the parties at the
following address or facsimile (or to such other address or facsimile as a party
may designate by notice to the other parties): (i) if to Parent or the Company,
to the address or facsimile provided in the Merger Agreement, including to the
persons designated therein to receive copies; and (ii) if to Stockholder, to
Stockholder’s address or facsimile shown below Stockholder’s signature on the
last page hereof.

6



--------------------------------------------------------------------------------



 



               (l) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart. The exchange of copies of this Agreement and of signatures pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or electronic transmission shall be deemed to be their original
signatures for all purposes.
               (m) Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
               (n) Legal Representation. This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

                  PARENT:   STOCKHOLDER:                       JDA SOFTWARE
GROUP, INC.                                                              
By:
               
 
                Hamish Brewer
  By:        
 
                                  Its: President and Chief Executive Officer  
Its:        
 
                                          Address:                              
                                                                Shares
Beneficially Owned by Stockholder:                              
                                         shares of Company Common Stock        
                                                               shares of Company
Preferred Stock                              
                                         shares subject to Company Options      
                                                                 shares subject
to Company RSUs    

COMPANY:
I2 TECHNOLOGIES, INC.

         
By:
       
 
 
 
             
Its:
       
 
       

[SIGNATURE PAGE TO VOTING AGREEMENT

 